Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,9,10,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (PG Pub 2017/0338212 A1).
Regarding claim 1, Kuo teaches a display device, comprising: a first conductive layer (121 or the layer below 121, not labeled, fig. 12) disposed on a substrate (portion of 110 on which transistor 111 is formed); light emitting elements (one, 120, is shown in fig. 12, see fig. 2 and paragraph [0023]) emitting light of a first color, each of the light emitting elements having a first end contacting the first conductive layer; an insulating layer (134, paragraph [0124]) disposed on the first conductive layer and comprising holes exposing a second end of each of the light emitting elements facing the first metal layer; and a light conversion layer (1123, paragraph [0038]) disposed in at least one of the holes and overlapping the light emitting elements, wherein the light conversion layer converts the light of the first color emitted from the light emitting elements into light of a second color (paragraph [0038]).  
Kuo does not teach the first conductive layer to be a metal layer.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the first conductive layer a metal layer for the known benefit of reducing the electrical resistance of the conductive layer.
Regarding claim 9, Kuo teaches the display device according to claim 1, further comprising: a color filter (151, fig. 12, paragraph [0026]) disposed on the light conversion layer and overlapping the light conversion layer.  
Regarding claim 10, Kuo teaches the display device according to claim 1, further comprising: a light transmission layer (142b2, fig. 12, paragraph [0021]) disposed in the at least one of the holes and transmitting the light of the first color emitted from each of the light emitting elements.  
Regarding claim 12, Kuo teaches the display device according to claim 1, further comprising: a second conductive layer (the layer below 121, not labeled, fig. 12) disposed between the first metal layer (121) and the substrate.  
Kuo does not teach the second conductive layer to be a metal layer.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the second conductive layer a metal layer for the known benefit of reducing the electrical resistance of the conductive layer.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (PG Pub 2017/0338212 A1) as applied to claim 1 above, and further in view of Shin et al (PG Pub 2008/0035948 A1).
Regarding claim 14, Kuo remains as applied in claim 1.
Kuo does not teach the first end of each of the light emitting elements and the first metal layer are eutectic bonded to each other.
In the same field of endeavor, Shin teaches eutectic bonding provides a benefit such as high bonding strength (paragraph [0036]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first end of each of the light emitting elements and the first metal layer to be eutectic bonded to each other, for the benefit of achieving high bonding strength.
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 2-8,11,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“a reflective layer disposed on an inner surface of each of the holes and exposing at least a portion of the second end of each of the light emitting elements” (claim 2) and “each of the light emitting elements having a first end contacting the first metal layer; an insulating layer disposed on the first metal layer” (claim 1);
“a portion of the first metal layer overlapping the non-display area is exposed as a heat dissipation layer” (claim 11);
“the first metal layer…overlapping each of the light emitting elements” (claim 13); nor
“etching a portion of the insulating layer…the light emitting elements to form holes exposing a second end of each of the light emitting elements…; and forming a light conversion layer overlapping each of the light emitting elements in at least one of the holes” (claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899